Citation Nr: 0730736	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-38 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, to include as due to exposure to Agent Orange or 
other chemical agents.     


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel

INTRODUCTION

The veteran had active military service from March 1966 to 
March 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2005 and November 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  The veteran testified at 
a Travel Board hearing in August 2007.  

The veteran submitted additional evidence at the time of his 
August 2007 Board hearing.  Some of this evidence has not yet 
been considered by the RO, the agency of original 
jurisdiction.  However, because this evidence was submitted 
with a waiver of RO consideration at the time of the hearing, 
it is automatically deemed as timely.  As such, the Board 
accepts it for inclusion in the record and consideration by 
the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304(a) 
(2007).


FINDINGS OF FACT

1.  There is no objective evidence showing the veteran had 
exposure to Agent Orange or other chemical agents during his 
military service in Korea from July 22, 1966 to August 22, 
1967.  

2.  The veteran's Type II diabetes mellitus did not originate 
in service or within one year of service, and is not 
otherwise causally related to his military service, including 
alleged exposure to Agent Orange or other chemical agents.  


CONCLUSION OF LAW

Service connection for Type II diabetes mellitus is not 
established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) A medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996). 

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  A demonstration of continuity of 
symptomatology is an alternative method of demonstrating the 
second and/or third Caluza elements discussed above.  Savage, 
10 Vet. App. at 495-496.  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d); Combee, 34 F.3d 
at 1043 (Fed. Cir. 1994).
  
Some chronic diseases such as diabetes mellitus are presumed 
to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent 
or more within one year of the date of separation from 
service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

In addition, diseases associated with exposure to certain 
herbicide agents used in support of military operations in 
the Republic of Vietnam (Vietnam) during the specific time 
period will be considered to have been incurred in service.  
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  Herbicide 
exposure is presumed if the veteran served in Vietnam from 
January 9, 1962 to May 7, 1975, even without diagnosis of a 
presumptive disease, absent affirmative evidence to the 
contrary. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 
3.307(a)(6)(iii).  For diabetes mellitus, the presumption 
requires exposure to an herbicide agent and manifestation of 
Type II diabetes mellitus to a degree of at least 10 percent 
at any time after service.  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

Furthermore, VA has received from the Department of Defense 
(DOD) a listing of locations outside of Vietnam where Agent 
Orange was used or tested over a number of years.  

In this regard, the DOD has confirmed that Agent Orange was 
used along the demilitarized zone (DMZ) in Korea from April 
1968 to July 1969.  Fields of fire between the front line 
defensive positions and the south barrier fence were 
defoliated.  The size of the treated area was a strip of land 
151 miles long and up to 350 yards wide from the fence to 
north of the "civilian control line."  There was no 
indication that herbicides were sprayed in the DMZ itself.  
Herbicides were applied through hand spraying and by hand 
distribution of pelletized herbicides.  Although restrictions 
were put in place to limit potential for spray drift, run-
off, and damage to food crops, records indicate that the 
effects of spraying were sometimes observed as far as 200 
meters down wind.  

If it is determined that a veteran who served in Korea from 
April 1968 to July 1969 belonged to one of the units 
identified by DOD, then it is presumed that he or she was 
exposed to herbicides containing Agent Orange, and the 
presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  
See VA Adjudication Procedure Manual, M21-1 MR, Part IV, 
Subpart ii, Chapter 2, Section C, Topic 10, Block k.  

If the veteran instead either belonged to a different unit 
located in Korea during this time period, or served in one of 
the units identified by DOD between September 1, 1967 and 
August 31, 1971, but not during 1968 or 1969, then herbicide 
exposure will represent a factual determination to be 
established on a case-by-case basis.  See VA Adjudication 
Procedure Manual, M21-1 MR, Part VI, Chapter 2, Section B, 
Topic 6, Block d.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay testimony is competent when it 
regards the readily observable features or symptoms of injury 
or illness and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  

According to private treatment records from "R.B.," M.D., 
dated 1999 to 2004, the veteran has been treated for and 
diagnosed with Type II diabetes mellitus.  He alleges that 
this condition may be related to exposure to Agent Orange or 
other chemical agent in during his service in Korea near the 
DMZ.  Significantly, at the hearing, the veteran indicated 
that he neither personally participated in nor witnessed the 
spraying of herbicides, providing evidence against the claim.  

He essentially claims that due to being present and 
conducting occasional maneuvers in defoliated areas near the 
DMZ, he was exposed to herbicides.  The veteran has submitted 
photos of defoliated areas near his camp in Korea.  

During the course of the appeal, he has also alleged that his 
diabetes may be directly related to exposure to other 
chemicals in service including fumigants, rodenticides, 
pesticides, or kerosene.  

Initially, the veteran does not contend, and evidence does 
not establish, "service in Vietnam," such that exposure to 
herbicides may be presumed on that basis.  38 C.F.R. 
§ 3.307(a)(6), 3.313(a).  He solely contends that his 
diabetes mellitus is due to Agent Orange or other chemical 
exposure in Korea.  The threshold issue, then, is whether 
there is sufficient evidence that the veteran was exposed to 
Agent Orange in Korea.  If the veteran was so exposed, the 
presumptions found in 38 C.F.R. § 3.309(e) would apply. 

Service personnel records (SPRs) reveal that the veteran 
served in Korea from July 22, 1966 to August 22, 1967.  He 
was assigned to the 8th Army, I Corps and the 1st Target 
Acquisition Battalion, 25th Artillery Company.  Therefore 
under DOD guidelines, the veteran was not stationed in Korea 
during the period of April 1968 to July 1969, when Agent 
Orange was used.  He had left Korea by this time.  
Furthermore, SPRs show that the veteran did not serve in one 
of the units identified by DOD as having been stationed in 
areas along the DMZ at the time herbicides were used, 
providing two bases (the unit he was in and the time period 
he was in Korea) that do not support this claim and, in fact, 
provide evidence against this claim.   

Therefore, under DOD guidelines, his service in Korea did not 
involve circumstances under which herbicide exposure may have 
taken place.  Without service during the requisite time 
period or with the requisite unit, the presumption of 
exposure cannot be applied.  

Regardless of the above, even though the veteran has 
submitted sufficient evidence that his unit was at least 
located near the DMZ in defoliated areas, the record 
otherwise fails to show that the veteran was exposed to Agent 
Orange in Korea.  In fact, the National Personnel Records 
Center (NPRC) indicated in April 2005 that there was no 
record of occupational herbicide exposure for the veteran.   

The Board acknowledges that the veteran has submitted lay 
statements from other veterans, Senate reports, Department of 
Army reports, DOD declassified records, Internet records, and 
photographs in support of his contention that herbicide 
agents were used in Korea before and throughout 1967, during 
the time of the veteran's service there.  However, none of 
these records provide sufficient evidence in support of his 
claim.

Specifically, the Department of Army report indicates that 
herbicide spraying began in October 1967; however, the 
veteran left Korea in August 1967, two months prior to this 
date, such that he was not present in Korea at the time of 
this exposure.  In addition, the lay statements of other 
service members do not demonstrate personal exposure to 
herbicides by the veteran in this case.  

Further, the veteran submitted a September 2004 rating 
decision from another RO that granted service connection for 
another veteran for Type II diabetes mellitus due to 
herbicide exposure.  However, the facts in that case can be 
distinguished from the present case because that particular 
veteran served in a specific unit identified by DOD as a unit 
subjected to herbicide exposure in 1967 in Korea, while the 
veteran in the present case did not serve in any of the units 
listed by the DOD.      

Overall, the veteran's assertions regarding herbicide 
exposure are outweighed by the service and post-service 
evidence of record.  The veteran's own admission at the 
hearing to never seeing or spraying Agent Orange also 
provides some limited evidence against the claim.  Thus, the 
Board finds that the presumptive regulations regarding 
exposure to Agent Orange are not applicable in this case.  
See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  
     
The Board must also determine whether the veteran is entitled 
to service connection for diabetes mellitus on a direct 
basis, or on a presumptive basis for diabetes mellitus seen 
within one year of separation from service.  Combee, 34 F.3d 
at 1043.  

In this respect, there is no evidence of diabetes mellitus in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b) Savage, 10 Vet. App. at 
494-97.  It follows there is no basis to presume the in-
service incurrence of diabetes mellitus within one year of 
discharge from service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).  There is also no documentation in the 
available service records of exposure to other chemicals in 
service including fumigants, rodenticides, pesticides, or 
kerosene.  

The Board has considered that the service medical records 
(SMRs) are incomplete.  VA has a heightened obligation to 
satisfy the duty to assist when SMRs are lost or missing.  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).  
However, the veteran has not alleged treatment for or a 
diagnosis of diabetes mellitus during service.  Consequently, 
the fact that certain SMRs are missing does not affect the 
veteran's claim, based on the veteran's own statements.

In fact, post-service, the Board notes the veteran himself 
indicated that he was first treated for and diagnosed with 
diabetes mellitus in the mid-1990s, over 20 years after 
discharge from service.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  

The Board emphasizes that the veteran's own lay statements do 
not assert any symptoms of diabetes mellitus in-service or 
for many years thereafter.  Layno, 6 Vet. App. at 469.  See 
also 38 C.F.R. § 3.159(a)(2).  Furthermore, neither the 
veteran nor his representative, without evidence showing that 
he or she has medical training or expertise, is competent to 
offer an opinion that current diabetes mellitus is related to 
alleged herbicide or other chemical exposure during service.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Moreover, there is simply no competent, medical evidence or 
opinion that in any way relates the veteran's veteran's 
current diabetes mellitus and his period of active service, 
to include alleged exposure to Agent Orange and other 
chemicals.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).    

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's diabetes mellitus claim on 
either a direct or presumptive basis.  38 U.S.C.A. § 5107(b).  

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letters from the RO to the veteran dated March 2005 and 
September 2006.  That letter effectively satisfied the 
notification requirements of the VCAA consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) Informing 
the veteran about the information and evidence not of record 
that was necessary to substantiate the claim; (2) informing 
the veteran about the information and evidence the VA would 
seek to provide; (3) informing the veteran about the 
information and evidence he was expected to provide; and (4) 
requesting the veteran provide any evidence in his possession 
that pertains to his claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

The Board also observes that the RO correctly issued the both 
VCAA letters prior  to their respective adverse determination 
on appeal.  Pelegrini, 18 Vet. App. at 120.  Thus, there is 
no timing or content error with regard to the original four 
elements of notice.

However, with regard to additional first element notice, the 
September 2006 letter further advised the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).  Notably, 
the RO did not provide Dingess notice of the first element 
prior to the initial adjudication on appeal.  Pelegrini, 18 
Vet. App. at 120.  It is important to note that the decision 
in Dingess was only recently issued by the Court.  Therefore, 
there was no basis for the VA to act in accordance with a 
Court decision that did not exist until March 2006.  In 
addition, since service connection is being denied, no 
disability rating or effective date will be assigned, so any 
timing error in providing additional notice is harmless 
error.      

Furthermore, as to any timing error, the Board emphasizes 
that the Federal Circuit also recently held that the 
provision of adequate VCAA notice prior to a "readjudication 
decision" such as a supplemental statement of the case 
(SSOC) "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to the initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (Mayfield II).  In this vein, the RO issued the 
additional Dingess notice in September 2006 prior to the 
final readjudication of the claim in the May 2007 SSOC.

Thus, any timing error was cured, such that the error was 
harmless and did not affect the essential fairness of the 
adjudication.  Furthermore, through the veteran's  statements 
and the VCAA notices provided, the veteran demonstrated his 
understanding of what was necessary to substantiate his 
service connection claim by way of herbicide exposure, such 
that any notice defect was cured by the veteran's actual 
knowledge.  See generally Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).        

With respect to the duty to assist, the RO has secured 
certain SMRs, SPRs, private medical records, and a statement 
from the NPRC.  The veteran was also given the opportunity to 
present testimony at a Travel Board hearing.  Absent an 
allegation of symptoms of diabetes mellitus in service, the 
Board finds no basis for further pursuit of any missing SMRs 
as they would make no difference in the outcome.  At the 
hearing, the veteran stated there were no other outstanding 
records.  

Although a VA etiological opinion has not been obtained for 
the claim, the standards of McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), are not met in this case.  See also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R.§ 3.159(c)(4).  SMRs and 
SPRs are negative for diabetes mellitus or evidence of 
herbicide or other chemical agent exposure, as are post-
service records until 20 years after discharge.  Further, 
there is neither medical evidence demonstrating that his 
diabetes mellitus is linked to service, nor evidence of 
continuity of symptomatology for diabetes mellitus since 
service.  As a whole, service and post-service records 
provide no basis to grant the claim, and in fact provide 
evidence against the claim, such that no basis for a VA 
examination is warranted.  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion on when it is based 
exclusively on the recitations of a claimant that have been 
previously rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).  

Accordingly, the Board is satisfied that all relevant 
evidence identified by the veteran has been secured, and that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  

ORDER

Service connection for Type II diabetes mellitus, to include 
as due to exposure to Agent Orange or other chemicals agents 
is denied.       


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


